t c memo united_states tax_court nik lamas-richie and shayne lamas-richie petitioners v commissioner of internal revenue respondent docket no filed date nik lamas-richie and shayne lamas-richie pro sese sebastian voth for respondent memorandum findings_of_fact and opinion lauber judge with respect to petitioners’ federal_income_tax for the internal_revenue_service irs or respondent determined a tax_deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure under sec_6662 after unless otherwise indicated all statutory references are to the internal continued concessions the principal issue for decision is whether petitioners are tax- able on petitioner husband’s distributive_share of partnership income that was not actually distributed to him during we answer this question yes but hold that petitioners are not liable for the penalty with respect to this item findings_of_fact the parties submitted before trial a partial stipulation of settled issues and a stipulation of facts we incorporate the stipulation of settled issues the stipulation of facts and the related exhibits by this reference petitioners resided in california when they timely filed their petition nik lamas-richie petitioner previously lived in scottsdale arizona and did credit card processing for the financial industry finding life as a cubicle warrior intellectually unsatisfying and cognizant of the success of reality tv he wondered whether reality internet could be his ticket to success in early he started a gossip blog on a web site with a uniform resource locator url of continued revenue code code as amended and in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar petitioners concede that respondent properly adjusted their taxable_income for to include unemployment_compensation of dollar_figure interest of dollar_figure and additional wages of dollar_figure thedirtyscottsdale com this web site initially posted gossip about local topics including the cool kids in scottsdale who thought they were celebrities he later branched out by posting gossip of possible regional and national interest as the web site gained more viewers it attracted the attention of investors an investor named james grdina approached petitioner and suggested the forma- tion of a partnership that would take over the web site and supply capital to help it expand the partnership was called dirty world llc dirty world and it began operations in date mr grdina provided capital by causing intrigue investment co intrigue to lend the partnership dollar_figure mr grdina and intrigue together owned a interest in the partnership petitioner received a limited_partnership_interest to reflect the venture’s intended breadth of scope the url for the web site was changed to thedirty com petitioner operated the web site much as he had before essentially functioning as an editor people would upload gossip to the site for posting and petitioner would filter out material he deemed salacious or otherwise unfit for publication he would often append amusing notations to the gossip he published not infrequently dirty world was sued by the people who were the subject of this gossip and petitioner spent a fair amount of time dealing with these lawsuits petitioner entered into an employment contract with inetwork group llc another venture owned by mr grdina to compensate him for his services in editing the gossip and managing the blog this contract was apparently oral for inetwork furnished petitioner a form_w-2 wage and tax statement report- ing that it had paid him wages of dollar_figure for that year petitioners timely filed a federal_income_tax return for on date this return was prepared by a professional and competent tax_return pre- parer in mission viejo california the return reported petitioner’s wages of dollar_figure from inetwork and separately reported on schedule c profit or loss from business sole_proprietorship income of dollar_figure from lamas richie productions llc the return did not include a schedule e supplemental income and loss and it did not otherwise report any income or loss stemming from petitioner’ sec_41 limited_partnership_interest in dirty world on date dirty world filed a return on form_1065 u s return of partnership income this return was prepared by an accounting firm and signed by mr grdina on line the return reported for calendar_year ordinary business income of dollar_figure from operation of the web site this income consisted chiefly of advertising revenue the form_1065 included a schedule_k-1 partner’s share of income de- ductions credits etc for petitioner this schedule_k-1 reported that petitioner’s distributive_share of dirty world’s ordinary business income for was dollar_figure dollar_figure petitioner did not receive a copy of this schedule_k-1 and was not aware of the contents of dirty world’s form_1065 until the irs began its examination of hi sec_2011 return petitioner credibly testified that dirty world had never previously reported any net profit the schedule_k-1 for shows no distributions to him apparently because of litigation concerns petitioner during relin- quished hi sec_41 partnership_interest in dirty world the record does not reveal how this transaction was consummated he nevertheless continued to serve as editor of the web site evidently as a salaried employee of inetwork petitioner testified that the gossip blog continues to thrive with operations now in markets worldwide and million unique visitors to the web site monthly i burden_of_proof opinion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct rule a 290_us_111 for the presumption of correctness to attach with respect to unreported income the commissioner must establish a minimal evidentiary showing connecting the taxpayer with the income-producing activity see 994_f2d_1542 11th cir aff’g tcmemo_1991_ 596_f2d_358 9th cir rev’g 67_tc_672 respondent met this evidentiary threshold by establishing that petitioner held a limited_partnership_interest in dirty world and that dirty world reported ordinary business income of dollar_figure for the burden_of_proof thus shifts to petitioners to prove by a preponderance_of_the_evidence that respondent’s determination is incorrect see 293_us_507 87_tc_74 petitioners do not contend and the evidence does not establish that the burden_of_proof shifts to respondent as to any issue of fact see sec_7491 ii partnership income partnerships are not subject_to federal_income_tax sec_701 after items of income and expense are determined at the partnership level e ach partner is re- quired to take into account separately in his return his distributive_share whether or not distributed of each class or item of partnership income gain loss deduction or credit sec_1_702-1 income_tax regs a partner’s distributive_share of each item is generally determined by the partnership_agreement sec a 136_tc_137 it was established long ago that a partner must report his distributive_share whether received or not 62_f2d_648 4th cir aff’g 23_bta_1288 see jones v commissioner tcmemo_2010_112 99_tcm_1457 burke v commissioner tcmemo_2005_297 90_tcm_635 aff’d 485_f3d_171 1st cir sec_1_702-1 income_tax regs a partner must report his distributive_share of partnership income even if he was not aware that such income existed at the time it was earned 208_f2d_903 3d cir aff’g 12_tcm_267 see pridgen v commissioner tcmemo_1999_188 77_tcm_2117 aff’d 2_fedappx_264 4th cir brooks v commissioner tcmemo_1995_400 70_tcm_458 petitioner conceded at trial that he held a limited_partnership_interest in dirty world during and his schedule_k-1 show sec_41 as his distributive_share of the partnership’s profits dirty world filed a form_1065 reporting for ordinary business income of dollar_figure this return was signed by mr grdina who was effectively the controlling partner and petitioner has provided no reason to believe that this figure was incorrect petitioner must report hi sec_41 distribu- tive share of dirty world’s profits or dollar_figure even though no distributions were made to him during see chama v commissioner tcmemo_2001_ 82_tcm_642 johnston v commissioner tcmemo_1984_ 48_tcm_553 holding that each partner is taxed on his distributive_share of partnership income without regard to whether the amount is actually distributed to him dirty world did not file its form_1065 for until date six months after petitioners filed their individual return the partnership’s failure to supply petitioners with a timely schedule_k-1 however does not relieve them of their obligation to include in income petitioner’s distributive_share of the par- tnership’s profits as noted earlier a partner is taxable on her distributive_share of partnership income regardless of whether she receives it or is even aware of its existence brooks t c m cch pincite cf healey v commissioner tcmemo_1996_260 71_tcm_3148 nonreceipt of schedule_k-1 does not relieve taxpayer of obligation to make reasonable estimate of income on form_4868 application_for automatic_extension of time to file u s individual_income_tax_return although petitioner testified that dirty world had losses for prior years he introduced no evidence at trial concerning the magnitude of those losses or the existence of any loss carryforward to we accordingly have no alternative but to sustain respondent’s determination that petitioner’s distributive_share of dirty world’s business income constituted taxable_income to petitioners for iii penalty the code imposes a penalty upon the portion of any underpayment_of_tax that is attributable among other things to a ny substantial_understatement_of_income_tax sec_6662 b an understatement of income_tax is substan- tial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 under sec_7491 the commissioner bears the burden of production with respect to the liability of an individual for any penalty see 116_tc_438 the deficiency that respondent determined which we have sustained is dollar_figure that amount exceeds dollar_figure and of dollar_figure the tax required to be shown on petitioners’ return respondent has thus carried his burden of production by demonstrating a substantial understate- ment of income_tax see sec_7491 the sec_6662 penalty does not apply to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the tax- payer acted in good_faith with respect to it sec_6664 the taxpayer bears the burden of proving reasonable_cause and good_faith higbee t c pincite47 the decision whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor in determining the existence of rea- sonable cause is the taxpayer’s effort to ascertain his or her tax_liability correctly reasonable_cause can be shown by good-faith reliance on the advice of a qualified_tax professional sec_1_6664-4 c income_tax regs to justify such reli- ance t he advice must be based upon all pertinent facts and circumstances id para c i other circumstances that may signal reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all the facts and circumstances including the experience knowledge and edu- cation of the taxpayer id para b petitioners do not contend and the evidence does not establish that they had reasonable_cause for neglecting to report unemployment_compensation of dollar_figure interest of dollar_figure or additional wages of dollar_figure see supra note they challenge the penalty only with respect to their failure to report petitioner’s dollar_figure distributive_share of dirty world’s business income with respect to this item we find that petitioners acted in good_faith and made a genuine effort to ascer- tain their tax_liability correctly petitioner credibly testified that he viewed himself as an employee of dirty world and he properly reported the wages of dollar_figure that he received through inetwork for his editorial and related_services he had not received a schedule_k-1 from dirty world at the time petitioners filed their return and he credibly testified that dirty world had not previously earned_income that he would have been required to report petitioners supplied their return preparer with all tax-related documents relevant to this issue and we find that they reasonably relied on his assurance that the return in that respect was correct as filed see 115_tc_43 aff’d 299_f3d_221 3d cir sec_1_6664-4 c income_tax regs to reflect the foregoing decision will be entered under rule
